Citation Nr: 0725009	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for duodenal 
ulcers has been received and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for an esophageal 
condition, claimed as secondary to duodenal ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1944 to February 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Board notes the veteran also perfected appeals for 
entitlement to service connection for a left knee condition, 
a left hip condition, a sciatic nerve condition, bilateral 
hearing loss and tinnitus.  In a November 2004 statement, 
however, the veteran withdrew those issues from his pending 
appeal.  Accordingly, those issues are considered WITHDRAWN 
and no longer before the Board here.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2007) and 38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran alleges his pre-existing ulcer condition was 
permanently aggravated beyond natural progression due to his 
food regimen in the military.  He further contends his 
current esophageal problems, to include esophagitis, distal 
esophageal stricture and gastroesophageal reflux disease, are 
further manifestations of his ulcer condition.

The veteran was previously denied service connection for 
duodenal ulcers in rating decisions dated January 1946 and 
June 2001 finding no medical evidence of in-service 
aggravation.  The September 2003 rating decision declined 
reopening the claim finding no new and material evidence had 
been submitted.

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to notify claimants of the need to submit new and material 
evidence, the basis of the prior denial and what "material" 
evidence would be in his case.

In the present appeal, the veteran was provided with notice 
in July 2003 and July 2004 of what would substantiate a claim 
of entitlement to service connection in general, but no 
notice was provided regarding what constitutes "new" and 
"material" evidence, the basis of the veteran's prior 
denial and what would specifically constitute "material" 
evidence here.  Accordingly, the notice is not VCAA compliant 
as defined in Kent.

In regard to the veteran's esophagus claim, claimed as 
secondary to his duodenal ulcers, the Board concludes that it 
is "inextricably intertwined" with the claim of entitlement 
to service connection of duodenal ulcers.  The Court has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal, are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
181 (1991).   Here, this issue must be deferred pending full 
development and determination of whether the veteran's claim 
of entitlement to service connection for duodenal ulcers may 
be reopened and granted.  Id.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issues on appeal, 
including an explanation as to what 
constitutes "new" and "material" evidence 
to reopen his claim of entitlement to service 
connection for duodenal ulcers, including a 
description of the basis of the prior denial, 
as outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).   

2. Obtain the veteran's medical treatment 
from VA Medical Center in Marion, Indiana 
from June 2004 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

3.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the claims.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the opportunity 
to respond.  Thereafter, the claims should be 
returned to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



